         ~


w' '   Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                       v.                                             (For Offenses Committed On or After November 1, 1987)


                                Jose Limon-Gomez                                      Case Number: 3:20-mj-20406

                                                                                      M aria
                                                                                          . F ernand a Ezauerro
                                                                                      Defendant's Attorney


       REGISTRATION NO. 80402298
                                                                                                                     FILED
       THE DEFENDANT:                                                                                                  FEB 2 4 2020
        lg] pleaded guilty to count(s) 1 of Complaint
                                                                                         CLERK US DISTRICT COURT
        D was found guilty to count( s)                                             SOUTHERN DISTRICT OF CALIFORNIA
          after a plea of not guilty.                                                                         Ut-r'U I 'f


          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                             Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

        D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - ~ -
        • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of: ,

                                      • ,TIME
                                          '
                                              SERVED                            •    _ _ _ _ _ _ _ _ _ _ days

        lg] Assessment: $10 WAIVED lg] Fine: WAIVED
        lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, February 24, 2020
                                                                                    Date of Imposition of Sentence


                                                                                     ./J,r;&jq'
                                                                                    HONORABLE F. A. GOSSETT III
                                                                                    UNITED STATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                                       3 :20-mj-20406
